— Appeal from a decision of the Unemployment *429Insurance Appeal Board, filed November 23, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The evidence establishes that claimant sold his 50% interest in the corporation after the other stockholder insisted that claimant either sell said interest or buy him out. The business was not in imminent danger of failing and had not filed for bankruptcy; nor did there appear to be any problem with paying both stockholders a salary. As such, claimant has failed to demonstrate a compelling reason for the sale, and the fact that he might have had a personality clash with the other stockholder is of no consequence. The decision that claimant voluntarily left his employment without good cause is therefore supported by substantial evidence and must be upheld (see, Matter of Sonners [Roberts], 133 AD2d 491; Matter of Berry [Catherwood] 32 AD2d 594; Matter of Amato [Catherwood] 26 AD2d 599).
Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.